Citation Nr: 1740434	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served with the Air National Guard and had an initial period of active duty for training from May 1981 to September 1981, with subsequent active duty service from March 2002 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at Travel Board hearing before the undersigned Veteran Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record.

The Board most recently remanded the case to the RO for additional development in January 2017.


FINDING OF FACT

The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's lower back disability is proximately due to, the result of, or chronically aggravated by, her active duty service.


CONCLUSION OF LAW

The criteria for service connection for lower back disability have not been met.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Here, VA correspondence issued in March 2008 satisfied the duty to notify provisions with respect to service connection and informed the Veteran of the regulations pertinent to the establishment of service connection.

As to VA's duty to assist the Veteran with her service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159 (c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and the Veteran's statements regarding this matter

Additionally, VA examinations were conducted in November 2008, April 2009, February 2013, July 2014 and October 2015 in connection with the claim decided herein.  A review of the VA examination, particularly the July 2014 examination and October 2015 Addendum Opinion reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect diagnoses and opinions which are congruent with the other evidence of record and were rendered following a thorough review of the relevant records, including previous examination reports and treatment records.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at an April 2013 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ asked the Veteran questions about the nature and etiology of her back condition.  The VLJ also asked the Veteran if there was any evidence that had been missed with respect to her back condition.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Compliance with Board Remand

As noted in the Introduction, the Board most recently remanded this case in January 2017.  The January 2017 Board remand directed the AOJ to obtain all pertinent VA medical treatment records, including private treatment records from St. Dominic Hospital, and then readjudicate the claim in light of all the evidence of record, and issue a SSOC, if warranted.

The Board finds that the AOJ complied with the remand directives as the AOJ obtained the Veteran's treatment records from St. Dominic Hospital.  The AOJ obtained and associated with the record all VA treatment records pertinent to this claim; and readjudicated the issue on appeal in a May 2017 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).


Legal Criteria

The Veteran is currently seeking entitlement to service connection for a back disability.  In her appeal statement she asserts that she had back problems when she originally enlisted in 1981, and when she was accepted back into the military in 2001.  She argues that her back problems were aggravated by service.  

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background and Analysis

Upon reviewing the evidence of record against the above criteria, the Board first finds competent evidence of a current disability.  The Veteran was diagnosed with mechanical back pain without evidence of root involvement at the July 2014 VA examination.  Further, the addendum opinion obtained in February 2015 noted the existence of degenerative conditions of the cervical and lumbar spines, as evidenced by prior x-rays and MRIs.  For example, an MRI of the thoracic spine and an x-ray of the lumbosacral spine showed compression fracture of the T12.  In addition, an MRI report dated in February 2005, indicates some loss of signal in the discs of L4-L5 consistent with mild degeneration.  No herniation or spinal stenosis was seen.  The Board finds that these diagnoses stand as competent evidence of a current disability, such that the first Shedden element has been met.

Furthermore, the Board finds competent evidence that the Veteran suffered a vehicle accident in 1974 and sustained a T12 compression prior to enlisting into the military.  Notwithstanding, the Veteran has asserted that she did not suffer from a lower back disability until she injured her back while lifting 'moosehead' connector on fueling hose, she asserted her back injury was as a result of getting the fuel hose off a truck and down to the fuel spout in the ground and reversing the process six to seven times a day for a about three years.  Additionally, the Veteran testified during her April 2013 Travel Board hearing that the military knew that she had injured her back when she was a child, and yet assigned her to a duty wherein she had to lift a 70 pounds to fuel airplanes.

The Board finds that the Veteran's testimony stands as competent and credible evidence of an in-service back strain.  A veteran is competent to report events capable of lay observation, and the Veteran's reports regarding this incident have remained consistent throughout the appeal process.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 
The Board notes that the Veteran checked yes to recurrent back pain on her entrance examination in February 1981, on the Report to Medical History.  The etiologies of said problems are identified as injury from an automobile accident in 1974.  Also of record is an Aeromedical Summary from June 2005, where the Veteran reported a 20 plus year history of back complaints following a motor vehicle accident.  There is a Neurosurgery Clinic Note, dated in January 2005, which notes that the Veteran presented with about 20 years of back complaints.  Considering the entire record of evidence, the Board finds that the competency and the credibility of the Veteran's testimony, coupled with the absence of any contradictory evidence, tends to suggest that the Veteran suffered an automobile accident resulting  in back injury prior to service and that the alleged in-service back strain due to lifting also occurred.

However, the Board finds that no nexus exists between the Veteran's in-service back injury and her current disability.  There are four nexus opinions of record in this regard.

First, the Veteran underwent VA spine examination in November 2008.  The examiner assessed the Veteran and reviewed the entire medical records.  X-rays of the back in 2004 showed small anterior osteophytes at T11 and T12.  Old compression deformity of the T12 vertebral body was noted.  MRI scan of thoracic spine and x-ray of the lumbosacral spine was said to show compression fracture at T12.  Neurosurgery result from a January 2005 evaluation diagnosed her with chronic lumbago and showed she had some facet disease in the distal part of the lumbar spine.  Subsequent MRI scan in February 2005 revealed some loss of signal on the disk of L4-L5, consistent with mild degeneration.  MRI from June 2008 was reported as unremarkable.  Neurology evaluation dated in November 2008 diagnosed the Veteran of mechanical back pain without evidence of root involvement.

Based upon examination and radiographic imaging, the examiner diagnosed her to have lumbar degenerative disc disease and facet arthropathy with old T12 compression fracture.  In April 2009, the examiner provided a medical opinion pertaining to the etiology of the Veteran's back condition and opined as to whether her back was aggravated by service.  The examiner reviewed the evidence (although not mentioning the 2002 private treatment for back pain); the VA examiner provided an opinion that the etiology of the Veteran's back condition is the old injury secondary to a motor vehicle accident with T12 compression fracture.

Furthermore, the examiner opined, however, it was also due to the development of age-related lumbar facet disease and degenerative disc disease.  In regards to aggravation by service, the examiner stated that the Veteran was in the Air Guard rather than a full-time service member.  She thought that the Veteran's current low back pain is more likely than not associated with the progressive nature of the degenerative changes in her low back and less likely as not due to being the direct and proximate result of her duties in the Air Guard.  For impairment purposes, the examiner said aggravation implies a permanent worsening of a condition, and he thought the worsening is due to the progressive nature of the degenerative changes in her lower back.  The Board affords moderate probative value to this opinion, which asserts a definitive nexus opinion as supported by a detailed rationale, but failed to address the 2002 private treatment for back pain.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an incomplete or inaccurate factual premise is not probative).

A negative nexus opinion was similarly offered in the July 2014 examination.  The examiner reviewed the previous medical records, and opined that the Veteran's low back pain is more likely than not associated with the progressive nature of the degenerative changes in her lower back and less likely as not due to being the direct and proximate result of her duties in the Air Guard.  For impairment purposes, the examiner said aggravation implies a permanent worsening of a condition.  The VA examiner further opined that the worsening is due to the progressive nature of the degenerative changes in the Veteran's lower back.  The examiner said it is likely that the Veteran had pain associated with lifting while in the military, but said, "I don't think the condition was permanently worsened by the lifting."  As previously noted, the examiner stated, "for impairment purposes, aggravation implies a permanent worsening of a condition rather than recurrent symptomatology brought on by physical activity."  The Board affords significant probative value to this opinion, as it is derived from a complete understanding of the Veteran's medical history including relevant in-service back injuries and the degenerative nature of her current disability.  Id.

Similarly, a negative nexus opinion was offered in the October 2015 VA addendum opinion.  The examiner reviewed the entire record and issued an addendum opinion.  The examiner said she can find no evidence of the presence of facet arthropathy which either pre-existed the Veteran's entry into the service or was present during the period of service from March 2002 to March 2003.  The examiner reported that a review of the records noted that the Veteran was diagnosed with chronic lumbago in January 2005.  X-ray of the lumbar spine and MRI of the thoracic region were reviewed and both showed an old compression fracture of T12.  Minimal facet degeneration of the lumbar levels was reported in January 2005, which happens to be the first mention of any facet reported, approximately two years after she left the military in March 2003.  The 2015 examiner reported that the T12 compression fracture was old.  The examiner reported that the lumbosacral spine film dated August 2004, noted mild scoliosis convexity to the left at the L2-L3 level.  Small posterior osteophyte at L4 and L5 vertebral bodies was reported.  The examiner noted that incidental note was made of increasing compression deformity of the T12 vertebral body in comparison with previous chest radiography dated in December 2003.  The examiner said the December 2003 radiography would have been after the period of service from March 2002 to March 2003.  Therefore, any increase on the compression deformity would have been after the period of service between March 2002 and March 2003.  Upon review of the record the examiner was unable to locate any evidence that the T12 compression fracture was related to or had its onset during service.  Similarly, the examiner could not locate any evidence that the degenerative disc disease and or facet arthropathy was related to or had its onset during the period of active service between March 2002 and March 2003.  The Board affords significant probative value to this opinion, as it is derived from a complete understanding of the Veteran's medical history, including relevant in-service back injury and the degenerative nature of her current disability.  Id.

In support of her claim, the Veteran submitted two statements from her private treating physicians, dated in July and August 2012, and furnished treatment records from St. Dominic Hospital, received in March 2017.  In a July 2012 statement, the physician stated that, after review of all the records indicated below (he stated he reviewed records # 1,2,3,4,5), her condition is at least likely as not due to aggravation of pre-existing back condition.  In the August 2012 statement, the physician opined that "the Veteran has an aggravation of a pre-existing back condition and currently has a diagnosis of 'lumbar pain by aggravation,"' that this report is based upon his review of records dated # 1,2,3,4,5.  Similarly, the treatment report from St. Dominic Hospital, noted no stigmata of dysraphism, no paraspinal spasm or tenderness.  A full range of motion was noted, and there was no evidence of instability.  A normal muscle tone was reported, no atrophy. 

In this case, the Board assigns great probative weight to the October 2014 VA examiner's addendum opinion as to whether the Veteran's current back disability originated in service or aggravated by her active duty service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The examiner reviewed the entire medical record and explained the reasoning behind her opinion.

In contrast, the Board finds no probative value should be placed on the etiology opinion with regard to the July 2012 statement.  The physician did not provide any rationale for why he found that there was a link between the symptomology and the Veteran's active duty service.  The opinion does not address the etiology of the Veteran's back condition, further, the physician did not adequately explain the rationale for his conclusion with respect to whether the Veteran's back condition became aggravated while on active duty.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence]; See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]

Thus, upon review of the above, the Board finds that no nexus exists between the Veteran's in-service back injury and her current back disability.  Accordingly, service connection is not warranted in this case.

In making this determination, the Board does not overlook the Veteran's contention that such a nexus does exist, as she has experienced ongoing back pain since the in-service injury.  However, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Veteran's mere assertion that a nexus exists, absent any supporting evidence in the record, is insufficient to justify the award of service connection in this case.

Additionally, the Board acknowledges that presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307 (a)(2), 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has reported chronic back pain since service from March 2002 to March 2003.  However, it has not been shown that a disabilities that qualifies as a chronic disease was present during service.  As such, presumptive service connection is not available for this claim.

Accordingly, after applying the benefit of the doubt to this case, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's service and his current back disability.  As such, the service connection claim is denied.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


